Citation Nr: 0408297	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  03-01 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for upper respiratory 
infections.

2.  Entitlement to service connection for scars, status-post 
circumcision.

3.  Entitlement to service connection for varicoceles, 
claimed as secondary to the veteran's service-connected post-
operative residuals of left inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision issued by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A hearing was held 
before the undersigned Veterans Law Judge at the RO in 
October 2003.

The secondary service connection claim for varicoceles is the 
subject of the remand portion of this decision and is 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.  VA will notify the veteran if further action 
is required.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claims concerning a an upper respiratory 
condition and residual circumcision condition has been 
developed and obtained, and all due process concerns have 
been addressed.

2.  The evidence of record does not reveal a competent 
medical diagnosis of a chronic upper respiratory infection 
condition. 

3.  Competent medical evidence indicates that the veteran has 
normal male genitalia and does not reflect the diagnosis of a 
chronic disability as the result of his in-service 
circumcision.


CONCLUSIONS OF LAW

1.  A disability manifested by chronic upper respiratory 
infections was not incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

2.  A disability resulting from scars, status-post 
circumcision, was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In essence, the veteran asserts that he is entitled to 
service connection for the claimed conditions, as he believes 
the claimed conditions are the result of his military 
service.  The Board notes that the veteran asserted via his 
December 2002 substantive appeal that he was given an early 
out from the military due to his medical history.  A review 
of his DD Form 214 reveals that the reason for the veteran's 
separation from active duty was due to the expiration of his 
term of service, not due to his medical history.

 Duty to Notify and Assist

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

In the present case, regarding the issues of entitlement to 
service connection for upper respiratory infections and for 
scars, status-post circumcision, a substantially complete 
application was received in February 2002.  Thereafter, in a 
rating decision dated in June 2002, entitlement to service 
connection for these two conditions was denied.  Notice to 
the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim was supplied to the veteran via 
the July 2002 notification letter which accompanied the June 
2002 rating decision.
 
Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect this appeal to the Board.  This does not 
appear to be a reasonable construction of section 5103(a).  
There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, No. 01-944, slip 
op. at 13.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003)(harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in July 2002 was 
not given prior to the first AOJ adjudication of the claims, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was reviewed and an explanation 
for the decision provided in a Statement of the Case (SOC) 
sent to the appellant.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  In fact, the 
veteran, via October 2002 correspondence, indicated that he 
had been informed about the VCAA and noted that there was no 
additional evidence not of record to help substantiate his 
claim.  Therefore, not withstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  His service medical records and VA treatment records 
have been associated with his claims folder.  A transcript of 
the October 2003 hearing is of record.  The veteran has not 
identified any further evidence not of record.  As the 
evidence of record does not contain evidence of a competent 
medical diagnosis relating to the claimed upper respiratory 
condition or the claimed circumcision residuals, a VA 
examination to obtain an etiological opinion vis-à-vis these 
claimed conditions has not been afforded the veteran.   See 
38 C.F.R. § 3.159(c)(4) (2003); see also Charles v. Principi, 
16 Vet. App. 370 (2002).  Therefore, the Board concludes that 
no further assistance to the veteran regarding development of 
evidence is required, and would be otherwise unproductive and 
futile.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 



Legal Criteria

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).  A determination 
of service connection requires a finding of the existence of 
a current disability and an etiologic relationship between 
that disability and an injury or disease incurred in service.  
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Absent any independent 
supporting clinical evidence from a physician or other 
medical professional, "[t]he veteran's own statements 
expressing his belief that his disabilities are service 
connected . . . are not probative."  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Service Connection for Upper Respiratory Infections

The November 1976 examination report due to expiration of the 
veteran's term of service reveals that the veteran's nose, 
sinuses, and throat were clinically evaluated as normal.   
While regulations provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service, 
entitlement to service connection requires the diagnosis of a 
current, chronic disability.  See 38 C.F.R. § 3.303(d) 
(2003); see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The evidence of record has been carefully reviewed 
but does not reveal a competent medical diagnosis of a 
chronic upper respiratory infection condition.  As such, 
service connection is not warranted for an upper respiratory 
infection condition.

The Board notes that the  evidence of record does not reflect 
that the veteran has the requisite medical training or 
expertise that would render his opinion competent in this 
matter.  As a layperson, he is not qualified to render 
opinions as to medical diagnoses, etiology or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  As such, his 
assertions via correspondence and testimony that his 
complaints of dizziness, headaches and swollen glands are the 
result of an in-service upper respiratory infection are not 
competent medical evidence of a chronic upper respiratory 
infection condition.

As the preponderance of the evidence is against his service 
connection claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2003).

Service Connection for Scars, Status-Post Circumcision

The veteran's service medical records reveal that in April 
1975, the veteran had slight redness and swelling of the head 
of his penis and a circumcision was performed in early May 
1975.  The veteran asserts that he is entitled to service 
connection for the residuals of this circumcision, claiming 
residual pain.  Service connection requires the diagnosis of 
a current, chronic disability.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Moreover, service connection is not 
warranted for pain alone.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  The evidence of record has been 
carefully reviewed but does not contain a diagnosis of a 
current, chronic disability that is the residual of the 
veteran's 1975 circumcision.  In fact, the November 2002 VA 
examination report reflects that physical examination of the 
veteran revealed normal external male genitalia.  In short, 
there is no medical evidence of the claimed condition.   

Again, the evidence of record does not reflect that the 
veteran has the requisite medical training or expertise that 
would render his opinion competent in this matter.  As a 
layperson, he is not qualified to render opinions as to 
medical diagnoses, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998).  As such, his assertions that 
he currently has chronic residuals of his in-service 
circumcision are not competent medical evidence of a 
diagnosed condition.  Under these circumstances, a basis upon 
which to establish service connection for the claimed 
condition has not been presented and the appeal in this 
regard is denied.  


ORDER

Service connection for upper respiratory infections is 
denied.

Service connection for scars, status post circumcision, is 
denied.


REMAND

Regarding the veteran's entitlement to service connection 
claim for varicoceles, claimed as secondary to the veteran's 
service-connected post-operative residuals of left inguinal 
hernia, the November 2002 VA examination report indicates 
that the veteran reported tenderness of the left testicle.  
The examiner noted that there were no lesions or hernias of 
the left testicle at that time, but did not specifically 
address the veteran's service connection claim for 
varicoceles.  The Board considers a more thorough examination 
is in order to specifically determine whether the veteran has 
the claimed condition and, if so, whether it is proximately 
due to his service-connected post-operative residuals of left 
hernia repair.  See 38 C.F.R. § 3.159(c)(4) (2003).

This case is REMANDED for the following action:

1.  Ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, and any other 
applicable legal precedent.

2.  The veteran should be scheduled for a 
VA examination to determine whether the 
veteran's subjective complaints and the 
objective findings on examination warrant 
a diagnosis of the claimed condition of 
varicoceles.  If a diagnosis is 
warranted, the examiner should provide an 
opinion as to whether the condition is 
the result of, or proximately due to, the 
veteran's service connected post-
operative residuals of left hernia 
repair.  Send the claims folder to the 
examiner for review.

3.  If the benefits sought remain denied, 
furnish the veteran and his 
representative a Supplemental Statement 
of the Case.  Thereafter, the case should 
be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



